DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection on the merits. Claims 1-21, as filed 02/02019, are currently pending and have been considered below.
Priority is generally acknowledged to 62/638,809 which was filed 03/05/2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process, machine, and/or article of manufacture which recite:

A computing system including a processor and memory configured to perform operations comprising: obtaining encounter information of a patient encounter; processing the encounter information to generate an encounter transcript; and processing the encounter transcript to locate one or more procedural events within the encounter transcript.

Step 2A Prong One
The broadest reasonable interpretation of these steps includes mental processes because each italicized component can practically be performed by the human mind or with pen and paper. Other than reciting generic computer terms like “A computing system including a processor and memory configured to perform operations”, nothing in the claims precludes the italicized portions from practically being performed in the mind. For example, but for the processor and memory language, processing the encounter transcript to locate one or more procedural events within the encounter transcript in the context of this claim encompasses a mental process of the user because a human could read an encounter transcript and locate procedural events within the encounter transcript. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims. Each of the dependent claims (claims 2-8, 9-14, and 16-21) recites particular aspects of how the mental process is performed in the mind but for recitation of generic computer components. For example, obtaining encounter information, processing a portion to populate another portion, manually or automatically initiating the processing of the encounter transcript, associating one or more procedural events with one or more portions of the encounter information, 

Step 2A Prong Two
This judicial exception is not integrated into a practical application in any independent or dependent claim. In particular, no additional elements are identified that integrate the abstract idea into a practical application because no limitation amounts to more than mere instructions to apply an exception (such as recitation of generic computer components amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification par. [0030] and [0132], see MPEP 2106.05(f)).
The dependent claims do not recite additional subject matter which integrate the abstract idea into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, no additional elements are identified that integrate the abstract idea into a practical application because no limitation amounts to more than mere instructions to apply an exception. Additionally, each limitation of the claims amounts to a mental process or alternatively elements that have been recognized as well-understood, routine, and conventional activity in particular fields (namely, electronic recordkeeping, Alice Corp., MPEP Content Extraction, MPEP 2106.05(d)(II)(v)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Additionally, each limitation of the claims amounts to a mental process or alternatively elements that have been recognized as well-understood, routine, and conventional activity in particular fields (namely, electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii) or electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santos (USP App. Pub. No. 2017/0116392).

Regarding claim 1, Santos discloses: A computer-implemented method, executed on a computing device (“one computer-readable storage medium encoded with computer-executable instructions that, when executed, perform a method,” par. [0008]), comprising: 
--obtaining encounter information of a patient encounter (“the extraction of clinical facts from a transcription of oral communication spoken during a clinical procedure,” par. [0071]); 
--processing the encounter information to generate an encounter transcript (“the text transcription of the oral communication transcribed by ASR engine 202 and/or by transcriptionist 230, and optionally the monitoring data collected by monitoring component 250, may be processed by fact extraction component 204,” par. [0046]); and 
--processing the encounter transcript to locate one or more procedural events within the encounter transcript (documenting the clinical procedure - audio data may then be transcribed manually by a human transcriptionist 230 and/or automatically by ASR engine 202 - Monitoring component 250 - label significant events in the monitoring data with particular time indices, such as points in time at which the patient's heart rate dropped below a predetermined threshold, paragraphs [0036]-[0045], significant event - sudden drop in blood pressure, heart rate - at a particular time index during the clinical procedure, fact extraction component 204 can then search within the vicinity of that time index in the transcription and/or the audio data for clinical facts that may be extracted to explain the event reflected in the monitoring data, paragraphs [0069]-[0074]).

Regarding claim 2, Santos further discloses: wherein obtaining encounter information of a patient encounter includes one or more of: obtaining encounter information from the medical professional; obtaining encounter information from a patient; and obtaining encounter information obtaining encounter information from a third party (documenting a clinical procedure involve transcribing audio data comprising audio of one or more clinical personnel speaking while performing the clinical procedure, Abstract, paragraphs [0034]-[00401).

Regarding claim 3, Santos further discloses: processing at least a portion of the encounter transcript to populate at least a portion of a medical record associated with the patient encounter (fact extraction component 204 - data from patient history records 260 may be applied to the report generation model as discrete clinical facts - and the report generation model may create natural language text corresponding to the facts to populate the text report, paragraphs [0069]-[00741).

Regarding claim 4, Santos further discloses wherein processing the encounter transcript to locate one or more procedural events within the encounter transcript includes one or more of: manually-initiating the processing of the encounter transcript to locate one or more procedural events within the encounter transcript; and automatically-initiating the processing of the encounter transcript to locate one or more procedural events within the encounter transcript (documenting the clinical procedure - audio data may then be transcribed manually by a human transcriptionist 230 and/or automatically by ASR engine 202 - Monitoring component 250 - label significant events in the monitoring data with particular time indices, such as points in time at which the patient's heart rate dropped below a predetermined threshold, paragraphs (0036]-(0045), significant event - sudden drop in blood pressure, heart rate - at a particular time index during the clinical procedure, fact extraction component 204 can then search within the vicinity of that time index in the transcription and/or the audio data for clinical facts that may be extracted to explain the event reflected in the monitoring data, paragraphs [0069][ 0074], paragraphs [0081]-[00851).

Regarding claim 5, Santos further discloses: wherein processing the encounter transcript to locate one or more procedural events within the encounter transcript includes: associating the one or more procedural events with one or more portions of the encounter information of the patient encounter (paragraphs [0036]-[0045], significant event - sudden drop in blood pressure, heart rate - at a particular time index during the clinical procedure, fact extraction component 204 can then search within the vicinity of that time index in the transcription and/or the audio data for clinical facts that may be extracted to explain the event reflected in the monitoring data, paragraphs [0069]-[0074], paragraphs (0081]-[0085]).

Regarding claim 6, Santos further discloses: confirming the identity of one or more encounter participants of the patient encounter (operative reports may also list the name or other identification of the patient, paragraphs [0017]-[0025]).

Regarding claim 7, Santos further discloses: wherein the one or more procedural events includes one or more of: an informed consent event; a personal medical history event; a drug allergy event; a drug side-effect event; and a drug warning event (Section 110, with heading "INDICATION FOR OPERATION," then relates the preoperative events - documentation to establish the patient's informed consent to the procedure - patient was counseled on the risks, benefits and alternatives of the procedure, how the patient understood the counseling and how he or she agreed to have the procedure performed, para [0017]-[0025]).

Regarding claim 8, Santos discloses each limitation as described above in the rejection of claim 1 (reasoning incorporated herein). Santos further discloses A computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a (“one computer-readable storage medium encoded with computer-executable instructions that, when executed, perform a method,” par. [0008]).

	Regarding claims 9-14, Santos discloses each limitation as described above in the rejections of claims 2-7 (reasoning incorporated herein).

Regarding claim 15, Santos discloses each limitation as described above in the rejection of claim 1 (reasoning incorporated herein). Santos further discloses A computing system including a processor and memory configured to perform operations (“Another type of embodiment is directed to apparatus comprising at least one processor; and at least one memory storing processor-executable instructions that, when executed by the at least one processor, perform a method comprising transcribing audio data comprising audio of one or more clinical personnel speaking while performing a sterile procedure,” par. [0010]).

Regarding claims 16-21, Santos discloses each limitation as described above in the rejections of claims 2-7 (reasoning incorporated herein).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
O’Keeffe (USP App. Pub. No. 2019/0214121) discloses transcribing medical encounters with natural language processing algorithms (Abstract) and generating orders therefrom (par. [0015]).
Abstract).
Snider (USP App. Pub. No. 2018/0081859) teaches software to “analyze the text to extract a plurality of facts from the text, assign a plurality of medical billing codes to the text based at least in part on the plurality of facts, using a model trained at least in part on feedback from a user, order the plurality of medical billing codes in a sequence beginning with a primary medical billing code corresponding to a primary diagnosis associated with the text, and present the ordered sequence of medical billing codes to the user for review” (Abstract).
Ragusa (USP App. Pub. No. 2013/0138457) teaches “A speech recognition software module digitally transcribes the audio data file into text. A text processing module extracts and organizes relevant clinical data based on keyword, key phrase and question/answer analysis. Relevance of words and phrases may be determined in view of, e.g., their presence, frequency and context” (Abstract).
 DiLella (USP App. Pub. No. 2012/0173281) teaches audio transcription of patient encounters and drafting reports therefrom FIG. 2.
McLaughlin (USP App. Pub. No. 2011/0145013) “The medical application receives a sound file that includes information resulting from an examination of the patient, and translates the sound file into a document that comprises a clinical document architecture (CDA). The medical application parses the document and identifies a plurality of data components based on a correspondence to a plurality of data fields of the HER. The medical application populates each of the plurality of data fields with each of the data components” (Abstract).
Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA B BLANCHETTE/               Examiner, Art Unit 3626